EXHIBIT 5.3 LETTER OF CONSENT TO: Pengrowth Energy Corporation 2100, 222 – Third Avenue S.W. Calgary, Alberta T2P 0B4 We hereby consent to references to us in this amendment to the Registration Statement on Form F-10/A, and to the incorporation of our reserve report dated February 5, 2010 with an effective date of December 31, 2009, contained in Appendix A to the Annual Information Form on Form 40-F of Pengrowth Energy Trust dated March 9, 2010, which Annual Information Form is incorporated by reference in this amendment to the Registration Statement on Form F-10/A. Yours very truly, GLJ PTREOLEUM CONSULTANTS LTD. /s/ Doug R. Sutton Doug R. Sutton, P. Eng. Vice-President Dated: January 20, 2011 Calgary, Alberta 4100, 400 – 3rd Avenue S.W., Calgary, Alberta, Canada T2P 4H2 —(403) 266-9500 —Fax (403) 262-1855 —GLJPC.com
